EXHIBIT 10.1

 



SEPARATION AGREEMENT AND RELEASE

 

Definitions. All the words used in this Separation Agreement and Release
(“Agreement”) have their plain meanings in ordinary English. Specific terms have
the following meanings:

 

1.                  Words such as “I” and “me” include both me and anyone who
has or obtains any legal rights or claims through me. My name is Josh Kornberg.

 

2.                  “Skyline” means Skyline Medical Inc., a Delaware corporation
(f/k/a BioDrain Medical, Inc. and formerly a Minnesota corporation).

 

3.                  The “Company” means Skyline, and all and each of its past
and present parents, affiliates, and subsidiaries; and all and each of the past
and present officers, managers, governors, members, agents, directors,
employees, shareholders, attorneys, committees, employee benefit plans,
insurers, indemnitors, investors, successors and assigns of any and all of the
foregoing entities.

 

Background.

 

1.                  My employment with Skyline ended on May 5, 2016 (the
“Separation Date”) as a result of my voluntary resignation.

 

2.                  Skyline has paid me my salary and all other compensation due
and owing to me through the Separation Date including but not limited to
accrued, unused vacation pay.

 

3.                During my employment with Skyline, I was entrusted with
certain confidential information, trade secrets, and the goodwill and
relationships that Skyline had with certain of its clients and prospective
clients.

 

4.                  Skyline and I entered into an Employment Agreement dated
August 13, 2012 which was subsequently amended and superseded via another
Employment Agreement dated March 14, 2013 (the 2013 version is referred to
herein after as the “Employment Agreement”), and which has continued in effect
until the Separation Date. The Employment Agreement contains valid and
enforceable restrictions on my post-employment activities. I acknowledge and
agree that the post-employment restrictions contained within the Employment
Agreement are fully enforceable and survive the termination of my employment.
Skyline and I acknowledge and agree that all of the Company’s obligations to me
as outlined within the Employment Agreement have been fulfilled and are hereby
extinguished.

 

5.                  I acknowledge and agree that during my employment with
Skyline through the Separation Date: (a) I have been properly paid for all hours
worked, (b) I have not suffered any work-related injury for which I have not
already filed a claim, and (c) I have been properly provided any leaves of
absence because of my own or a family member’s health condition.

 

6.                  I acknowledge and agree that I received this Agreement on
May 11, 2016 and understand that I have 21 days from that date to decide whether
to sign this Agreement. If I do not sign this Agreement within that timeframe,
the offer contained within this Agreement will expire.

 



1

 

NOW, THEREFORE, based on the above facts, which are incorporated by reference
into the Agreement below, the parties agree as follows.

 



Skyline’s Obligations. In exchange for “My Obligations” (described below),
Skyline agrees to provide me with the following benefits (“Skyline’s
Obligations”) if I sign and date this Agreement, which includes my waiver and
release of legal claims described below, and I do not exercise my right to
rescind certain of my waivers as described in the “My Legal Rights” section
below, all of which payments shall be subject to termination or recovery by the
Company pursuant to Paragraph 12:

 

1.                  Severance Payments. As a benefit for my signing and not
rescinding this Agreement, Skyline is willing to forgo its rights pursuant to
Section 3(c) of the Employment Agreement, if any. Accordingly, Skyline will pay
me the following in cash as severance pay less any required tax withholdings on
such amounts and any other required tax withholdings on payments or awards that
I have not yet paid:

 

a.                   $15,443.20 (gross) less any required tax withholdings in a
lump sum on the first regular payday after 18 days have passed from the date on
which Skyline receives this Agreement signed and dated by me. This gross amount
is comprised of the following: (1) $22,916.67, which is the amount of my base
salary for the month of May 2016, less (2) $3,087.42 previously paid to me by
Skyline as base salary for the portion of May 2016 through the Separation Date
and (3) less $4,386.05 for personal charges previously incurred by me on
Skyline’s debit card;

 

b.                  $75,000 (gross) less any required tax withholdings in a lump
sum on the first regular payday after 18 days have passed from the date on which
Skyline receives this Agreement signed and dated by me;

 

c.                   An additional $75,000 (gross) less any required tax
withholdings payable in 6 monthly installments of $12,500, due on the first
regular payday of each month, starting in the month following the month in which
the $75,000 payment described in subparagraph 1b. is due; and

 

d.                  An additional $450,000 (gross) less any required tax
withholdings payable in 11 monthly installments of $40,909, due on the first
regular payday of each month, starting in the month following the month in which
the final $12,500 payment described in subparagraph 1c. is due.

 

e.                   Unless Skyline elects to issue the Additional Shares
pursuant to Section 6, Skyline will pay to me the difference between $400,000
and the Award Value, as defined in Paragraph 3 (the difference is referred to as
the “Additional Cash Amount”), less any required tax withholdings, payable in
equal monthly installments of $40,909, due on the first regular payday of each
month, starting in the month following the month in which the final $40,909
installment payment described in subparagraph 1d. is due, with the last such
installment reduced to equal the remaining unpaid balance of the Additional Cash
Amount, less any required tax withholdings.

 



2

 

2.                  Insurance Coverage. Nothing in this Agreement is intended to
limit or shall be interpreted to limit the application of Skyline’s directors
and officers coverage policies or any other insurance coverage policies to me.
Nothing in this Agreement is an affirmative promise or guarantee by Skyline to
such coverage.

 

3.                  Restricted Stock Award. On the date that Skyline receives
this Agreement signed and dated by me, Skyline will issue to me a restricted
stock award (the “Award”) under the 2012 Stock Incentive Plan (the “Plan”). The
Award will consist of 500,000 shares and will vest on the first regular payday
after 18 days have passed from the date on which Skyline receives this Agreement
signed and dated by me, provided that I have not revoked this Agreement. The
value of the Award for purposes of this Agreement (the “Award Value”) will be
the product of 500,000 shares of common stock and the volume-weighted average
closing sale price per share of the common stock on the ten trading days prior
to the date of the Award.

 

4.                  Tax Withholdings. I agree that Skyline will collect from me
the amount of all required tax withholdings as a result of the granting and/or
vesting of the Award by offset in the following amounts: 25% of such tax
withholdings will be offset against the $75,000 (gross) payment under
subparagraph 1.b., and an additional 25% of such tax withholdings will be offset
against each of the first three $12,500 (gross) installment payments under
subparagraph 1.c.

 

5.                  Registration of Restricted Stock Award; Limitations on
Sales. Skyline represents that the shares of common stock issuable under the
Award have been registered on a Form S-8 registration statement. Such shares of
common stock will not be subject to a restrictive legend under the securities
laws. After the vesting date of the Award, Skyline agrees that any stock
certificates representing such shares will not bear any restrictive legend.
Skyline and I acknowledge that my sales of Skyline common stock, including
shares received under the Award, are subject to the volume limitations under
Rule 144(e) under the Securities Act of 1933 through the date three months after
the Separation Date, or August 5, 2016. In addition, I agree that from the date
of this Agreement through the date four months after the vesting date of the
Award, my sales of Skyline common stock in any week will be limited to two
percent (2%) of the average weekly trading volume of Skyline common stock during
the four calendar weeks prior to such week. For example, if the average weekly
trading volume during the preceding four weeks is 15,000,000 shares, for that
week I will be limited to make sales of 300,000 shares. I agree that, for each
of the weeks (Monday through Sunday) subject to this restriction, I will provide
to the Chief Financial Officer of Skyline a written report showing the number of
shares I have sold during each week, to be delivered no later than Friday of the
following week.

 

6.                  Issuance of Additional Shares. In lieu of the payments for
the Additional Cash Amount described in subparagraph 1e., Skyline may at its
option issue to me shares of common stock of Skyline (the “Additional Shares”)
with an aggregate fair market equal to the Additional Cash Amount, based on the
volume-weighted average closing sale price per share of the common stock on the
ten trading days immediately prior to the date the Additional Shares are issued.
In that event, Skyline will issue the Additional Shares on the first regular
payday of the month following the month in which the final $40,909 payment
described in subparagraph 1d. is due.

 



3

 

7.                  Registration of Additional Shares. If Skyline issues the
Additional Shares, Skyline will, (a) as expeditiously as reasonably possible,
but in any event no later than ten (10) days after the date of issuance of the
Additional Shares, file with the U.S. Securities and Exchange Commission and use
reasonable efforts to cause to be declared effective, a registration statement
relating to the Additional Shares, and (b) promptly take all such actions, at
the Company’s reasonable expense, as may be reasonably requested by me in order
to cause or facilitate the removal of any restrictions (including, without
limitation, any legends) upon the sale of any of the Additional Shares.

 

8.                  Tax Withholdings. I agree to reimburse Skyline for the
amount of all required tax withholdings as a result of the issuance of the
Additional Shares in the following amounts at the following times: 25% of such
tax withholdings within 10 days after the date the Additional Shares are issued,
with the remaining 25% payable in equal monthly installments due on the dates
one month, two months and three months after the date 10 days after the
Additional Shares are issued.

 

9.                  Limitations on Sales. I agree that, for a six month period
commencing on the date the Additional Shares are issued, my sales of Skyline
common stock in any week will be limited to two percent (2%) of the average
weekly trading volume of Skyline common stock during the four calendar weeks
prior to such week. For example, if the average weekly trading volume during the
preceding four weeks is 15,000,000 shares, for that week I will be limited to
make sales of 300,000 shares. I agree that, for each of the weeks (Monday
through Sunday) subject to this restriction, I will provide to the Chief
Financial Officer of Skyline a written report showing the number of shares I
have sold during each week, to be delivered no later than Friday of the
following week.

 

10.              Skyline Waiver and Release. Except for a breach of this
Agreement, Skyline releases all claims it has against me, whether known or
unknown, suspected or unsuspected, through the date I sign this Agreement.
Skyline does not waive any rights that arise after the date on which I sign this
Agreement.

 

11.              Disclosures. Skyline agrees that any public announcement of the
reasons for my separation from Skyline, including any Form 8-K report filed with
the SEC, will confirm that I resigned from my positions with Skyline; provided
that Skyline is required to file this Agreement as an exhibit to one or more of
its reports to the SEC.

 

12.              Computer and iPad. As additional consideration for my signing
and not rescinding this Agreement, Skyline will allow me to retain the laptop
computer and iPad Skyline purchased and allowed me to use during the course and
scope of my employment. With regard to the laptop and iPad, I agree to comply in
all applicable respects to Paragraph 2 under “Additional Agreements and
Understandings” regarding Return of Property.

 

My Claims.

 

The claims I am releasing below (all and each are “My Claims”) include all of
the following rights to any relief of any kind that I have from the Company, to
the maximum extent permitted by applicable law, up to the moment that I signed
this Agreement:

 



4

 

1.                  All claims I have now, whether or not I currently know about
or suspect the claims;

 

2.                  All claims for attorney’s fees, costs and disbursements;

 

3.                All rights and claims under the Age Discrimination in
Employment Act (“ADEA”), Older Workers Benefit Protection Act (“OWBPA”),
Minnesota Human Rights Act (“MHRA”), Minneapolis Civil Rights Ordinance
(“MCRO”), St. Paul Human Rights Ordinance (“SPHRO”), Americans with Disabilities
Act (“ADA”), Title VII of the Civil Rights Act of 1964 (“Title VII”), Family and
Medical Leave Act (“FMLA”), Employment Standards Act of Ontario, Human Rights
Code of Ontario, Occupational Health and Safety Act of Ontario, Access for
Ontarians with Disabilities Act, and any other federal, state, provincial or
local law or regulation regarding discrimination and retaliation;

 

4.                  All claims arising from my employment and my separation from
employment with Skyline including, without limitation, breach of contract,
wrongful termination, wrongful dismissal, common law damages for reasonable
notice or pay in lieu, illegal termination, termination in violation of public
policy, breach of an implied contract, breach of the Employment Agreement,
breach of covenant of good faith and fair dealing, defamation,
aggravated/punitive or exemplary damages, promissory estoppel, fraud,
retaliation, and infliction of emotional distress or any tort damage;

 

5.                  All claims for any other unlawful employment practices
arising out of or relating to my employment or separation from employment;

 

6.                  All claims under the Employment Retirement Income Security
Act of 1974, as amended or any group or individual employment benefit plan or
retirement savings plan; and

 

7.                  All claims for any other form of pay, vacation pay, public
holidays, compensation or remuneration that is not expressly provided in this
Agreement including commissions or bonus payments.

 

My Obligations. In exchange for “Skyline’s Obligations” (described above), I
agree to provide Skyline with the following benefits (“My Obligations”).

 

1.                  Resignation. I hereby confirm my resignation as President,
Chief Executive Officer and Interim Chairman of Skyline and as an employee of
Skyline as of the Separation Date. I hereby resign as a director of Skyline as
of the date on which Skyline receives this Agreement signed and dated by me. I
agree to sign and return any confirmatory documents as reasonably requested by
the Company.

 

2.                  Waiver and Release. I hereby fully and finally release and
waive to the maximum extent permitted by applicable law all of “My Claims”
against the Company up to the moment that I signed this Agreement. The money and
benefits that I am receiving as Skyline’s Obligations are full and fair payment
for the release and waiver of My Claims, and they have a value that is greater
than anything else to which I was entitled if I did not enter into this

Agreement. Except as provided in this Agreement, I agree that the Company does
not owe me any other compensation or benefits of any type whatsoever for my
services rendered during employment with Skyline, or for any other reason,
including commissions, vacation pay, public holidays, bonuses, equity, and any
other incentive compensation. Specifically excluded from my waiver and release
of claims are claims or disputes that: (1) by law cannot be released in a
private agreement (such as unemployment benefits, workers’ compensation or
workplace safety and insurance claims); (2) arise after the effective date of
this Agreement; or (3) relate to the obligations of the parties under this
Agreement.

 



5

 

I also understand that, without being penalized or having an obligation to the
Company, this Agreement does not prohibit me from filing an administrative
charge of discrimination or complaint with, or cooperating or participating in
an investigation or legal proceeding conducted or initiated by, the Equal
Employment Opportunity Commission, the Ontario Human Rights Tribunal or other
federal, state, provincial or local regulatory or law enforcement agency. If I
have filed or file a charge or complaint, I agree that the money and benefits
that I receive in this Agreement as Skyline’s Obligations completely satisfy any
and all claims for monetary relief in connection with such charge or complaint,
and I am not entitled to any other monetary relief of any kind with respect to
the claims that I have released in this Agreement unless my waiver and release
of claims were deemed unlawful or otherwise invalid.

 

3.                  Transition and Cooperation. I agree to be reasonably
available to and reasonably cooperate with Skyline and its counsel in connection
with any investigation, administrative proceeding or litigation relating to any
matter, occurring during my employment, in which I was involved or of which I
have knowledge. I understand and agree that such cooperation includes, but is
not limited to, making myself available to Skyline and/or its counsel upon
reasonable notice for: interviews and factual investigations; appearing to give
testimony without requiring service of a subpoena or other legal process;
volunteering to Skyline or its counsel pertinent information; and turning over
all relevant documents which are or may come into my possession. Skyline agrees
to reimburse me for my out-of-pocket expenses in connection with such
cooperation, provided that such expenses receive prior approval from Skyline and
are reasonable in amount and nature as reasonably determined by Skyline.

 

4.                  Leased Vehicle. I have promptly and timely returned my
Skyline leased vehicle, 2013 Land Rover Lr4 VIN SALAG2D47DA671862 (“Leased
Vehicle”) consistent with the instructions I received from Land Rover USA in
excellent working condition to the appropriate Land Rover USA retailer so that
there were no charges or fees related to the return of the Leased Vehicle. If
there are any charges or fees incurred related to the late return of the Leased
Vehicle or the use or condition of the Leased Vehicle (including related to
mileage, wear and tear, toll road charges or penalties and the like), I agree
that I am solely responsible for paying all fees and charges assessed related to
the Leased Vehicle.

 

5.                  Confidential Information and Noncompetition. I agree that my
post-employment obligations to Skyline, including but not limited to, Section 7
of the Employment Agreement, “Confidential Information and Noncompetition,” will
remain in full force and effect and will be enforceable against me as provided
therein and will be considered incorporated by reference in this Agreement.

 



6

 

Additional Agreements and Understandings.

 

1.                  Non-Admission. The Company does not admit that it is
responsible or legally obligated to me, and in fact, the Company denies that it
is responsible or legally obligated to me even though it has provided me with
Skyline’s Obligations in exchange for My Obligations, including the waiver and
release of My Claims.

 

2.                  Return of Property. I hereby represent that I have returned
to Skyline any and all of its records and property, and all copies or duplicates
of them, which were in my possession or under my control, including, without
limitation, the following: letters; memoranda; notes; books; notebooks;
passwords; reports; printouts; computer disks, flash drives or other digital
storage media; source codes; data; tables or calculations; documents of any type
that in whole or part contain any of Skyline’s trade secrets or confidential
information; strategic plans; marketing plans; employee files and information;
business development plans; manuals; operational plans; financial information;
customer lists and information; partner lists and information; pricing
information; profitability information; information on margins; software in any
and all formats; designs; drawings; specifications; any and all other know-how,
techniques, documentation, diagrams, flow charts or similar information
pertaining to its technologies, hardware, software, services, or solutions; and
any and all like-kind information, descriptions, and summaries directly or
indirectly related to the foregoing, whether created by Skyline or me. I also
hereby represent that I did not keep any copies or duplicates of the foregoing,
nor have I downloaded any Company documents, files or other information from the
hard-drive of any computer pertaining to the foregoing. Except for the Leased
Vehicle described in “My Obligations” under Paragraph 4, I have returned to
Skyline all equipment, credit cards, security cards and keys, badges, and files
and any other property belonging to Skyline, including all copies of same, that
were in my possession or control. So there is no misunderstanding, within seven
(7) calendar days of the Separation Date, I also agree that I will forward to
Bob Myers at bmyers@skylinemedical.com copies of all electronic files belonging
to Skyline on my home computers and other personal devices, and I will then
delete all copies of such files and confirm to Mr. Myers by email that I have
done so; or, alternatively, I will warrant and represent to Skyline in an email
to Mr. Myers that I did not have any such electronic files.

 

3.                  Previously Outstanding Stock Options and Restricted Stock. I
agree that all of my previously outstanding stock options to purchase Skyline
common stock are canceled, and I will not be able to exercise them or assert any
other rights under them. I also agree that my restricted stock award grant under
the Restricted Stock Award Agreement dated March 14, 2013, covering 66,667
shares of common stock (adjusted for a 1-for-75 reverse stock split on October
24, 2014) is canceled as of the Separation Date, and such shares are forfeited
and I will not be able to assert any other rights under them.

 

4.                  Other Benefits. I agree that, other than as specifically
provided in this Agreement, I will have no further rights to any other
compensation or benefits from the Company.

 

5.                  Disparagement. I will not make or cause to be made any
defamatory statements or communications regarding the Company. Skyline will take
reasonable steps to ensure its current Board of Directors and Senior Management
will not defame me. The current Board of

Directors and Senior Management for purposes of this Paragraph means Tom
McGoldrick, Andy Reding, Carl Schwartz, Bob Myers, and David Johnson. I
understand that this provision does not restrict or prohibit me from making
statements to or in any other manner communicating with the Equal Employment
Opportunity Commission, Ontario Human Rights Tribunal, National Labor Relations
Board, or any other federal, state, provincial, or local regulatory or law
enforcement agency.

 



7

 

6.                  Public Disclosures. Skyline agrees that it will file a Form
8-K report within four business days after this Agreement has been executed by
me and Skyline, including the exact language contained in Exhibit A-1 describing
Mr. Kornberg’s resignation from Skyline. If Skyline elects to issue a press
release that describes Mr. Kornberg’s resignation, it will include the exact
language contained in Exhibit A-2 describing Mr. Kornberg’s resignation from
Skyline.

 

7.                  Remuneration. I acknowledge and agree the Company has paid
me all remuneration due and owing to me through the Separation Date including
but not limited to salary, commission, vacation pay, public holidays, and
bonuses. I acknowledge and agree that I am not entitled to a 2015 or 2016 bonus
payment because I will not be employed with Skyline on the date the bonuses are
paid; therefore, I have not earned any bonuses for 2015 or 2016.

 

8.                  Choice of Law/Venue. The substantive laws of Minnesota and
the exclusive jurisdiction of the courts of Minnesota will be applicable hereto
on the terms and conditions of this Agreement. The validity, enforceability,
construction, and interpretation of this Agreement shall be governed by the laws
of the State of Minnesota, without regard to any conflict-of-law or
choice-of-law rules. I irrevocably waive the right, if any, to have the laws
other than the State of Minnesota apply to this Agreement. The Dakota County
District Court or the United States District Court for the District of Minnesota
will have exclusive jurisdiction and venue over any disputes between me and
Skyline for the purposes of any action arising out of or related to Skyline’s or
my obligations hereunder, including specifically (but without limiting the
generality of the foregoing), actions for temporary equitable relief and
permanent equitable relief. Despite the fact that I am a Canadian citizen and
reside in Ontario, I hereby (a) waive any objection that I might have now or
hereafter to the foregoing jurisdiction and venue of any such litigation, action
or proceeding, (b) irrevocably submit to the exclusive jurisdiction of any such
court set forth above in any such litigation, action or proceeding, and (c)
waive any claim or defense of inconvenient forum. Skyline and I hereby consent
to service of process by registered mail, return receipt requested, at Skyline’s
or my last known address (as modified by written notice of a party from time to
time) and expressly waive the benefit of any contrary provision of law.

 

9.                  Covenant Not to Sue. Despite the fact that I am a Canadian
citizen and reside in Ontario, I irrevocably covenant not to sue in any
jurisdiction other than in the State of Minnesota in Dakota County for the
purpose of any action directly or indirectly arising out of or related to the
enforcement, interpretation, or administration of this Agreement.

 

10.              Taxes. I acknowledge that I have not relied on any tax advice
provided by the Company and that, if necessary, I am responsible for properly
reporting the payment and benefits received pursuant to this Agreement and
paying any applicable taxes. I acknowledge and agree that I have been provided
with the opportunity to consult legal and financial counsel with respect to the
tax treatment of all payments and benefits I will receive pursuant to this
Agreement and on

account of my separation of employment. I have been advised by Skyline to
consult with such counsel.

 



8

 

11.              Section 409A. This Agreement is intended to comply with or be
exempt from the applicable requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”), and is limited, construed and
interpreted in accordance with such intent. To the extent that any payment or
benefit under this Agreement is subject to Section 409A, it is intended that it
be paid in a manner that complies with Section 409A, including any guidance
issued by the Secretary of the Treasury and the Internal Revenue Service with
respect thereto. Notwithstanding the foregoing, I will be solely liable and
responsible for the payment of taxes (other than with respect to withholdings
made by the Company) arising as a result of any payment provided to me under
this Agreement and any payments and benefits provided to me due to the
termination of my employment, including without limitation any statutory
withholding and remittances for employment insurance or government pension or
social security programs, excise tax or other unexpected or adverse tax
consequences. In addition, I acknowledge and agree that I have been provided the
opportunity to consult legal and financial counsel with respect to the tax
treatment of all payments and benefits I will receive pursuant to this Agreement
and on account of the termination of my employment, I have been advised by the
Company to consult such counsel, and I have consulted counsel with respect to
this Agreement and the payments made hereunder. I covenant and agree to save
harmless and indemnify the Company from and against all claims, charges, taxes,
penalties or demands which may be made by the Minister of National Revenue and
the Internal Revenue Service or other taxing authority requiring the Company or
me to pay income tax, charges, taxes or penalties with respect to the income tax
payable by me in excess of income tax previously withheld and paid; and in
respect of any and all claims, charges, taxes or penalties and demands which may
be made on behalf of or related to any taxing authority including but not
limited to the Internal Revenue Service, the Employment Insurance Commission,
and the Canada Pension Commission under the applicable statutes and regulations
with respect to any amounts that may in the future be found to be payable by the
Company in respect of payments made pursuant to this Agreement.

 

12.              Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof will be deemed to be an original
instrument, and all such counterparts together will constitute but one
agreement.

 

13.              Breach. In the event of a breach of this Agreement including
Section 7 of the Employment Agreement as incorporated by reference herein, the
parties reserve all remedies they may have in law or equity, including without
limitation injunctive relief in accordance with applicable law for breaches of
this Agreement.

 

14.              Paragraph Headings; Gender; Number. The paragraph headings in
this Agreement are for convenience only; they form no part of this Agreement and
will not affect its interpretation. Words used herein, regardless of the number
and gender specifically used, will be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context requires.

 



9

 

My Legal Rights.

 

1.                  This is a legal document. I understand that I have been
advised in writing to consult with an attorney prior to executing this Agreement
and Skyline recommends that I do so. I also understand that I may freely choose
to speak with an attorney and Skyline advises me in writing to consult with an
attorney prior to signing this Agreement.

 

2.                  I have 21 days to consider this Agreement from the date I
receive it including my waiver and release of rights and claims of age
discrimination under the ADEA and OWBPA and the Human Rights Code of Ontario. If
I sign this Agreement, I will then be entitled to revoke this Agreement within
seven (7) days after the date on which I signed this Agreement. My waiver of
claims in this Agreement does not include any claims that may arise after the
date that I sign this Agreement.

 

3.                  I also have the right to rescind my waiver of discrimination
and retaliation claims under the MHRA and SPHRO (if applicable) within fifteen
(15) calendar days after the date on which I sign this Agreement. The 15-day and
7-day rescission periods run at the same time, and the Agreement shall not
become effective or enforceable until the revocation periods have expired. To
rescind my waiver(s), I must put the rescission in writing and deliver it to
Skyline Medical Inc., c/o Bob Myers, 2915 Commers Drive, Suite 900, Eagan, MN
55121; and sent by certified mail, return receipt requested.

 

I understand that if I exercise my right to rescind as provided above, this
entire Agreement will be null and void. My employment will still end on the
Separation Date, and I will not receive any of Skyline’s Obligations.

 

Agreement Freely Entered Into.

 

I represent that I have voluntarily, and free from duress or undue coercion,
made My Obligations in this Agreement.

 

Entire Agreement.

 

This Agreement is the final and complete agreement between the Company and me,
and no promises or understandings are in place outside of this Agreement, except
for my continuing obligations under the Employment Agreement as described in
Paragraph 5 under “My Obligations.” Any modification of, or addition to, this
Agreement must be in writing, and signed by Skyline and me.

 

Successors and Assigns.

 

This Agreement will be binding upon and inure to the benefit of the successors
and assigns of Skyline, the Company, and me. I understand that I may not assign
this Agreement except that all payments owed to me under this Agreement shall be
made to my heirs in the event of my death before all such payments have been
made.

 

[Signature Page Follows]

 



10

 



 



[Signature Page to Separation Agreement and Release]

 

Knowing and Voluntary Agreement.

 

I have read this Agreement carefully and understand all of its terms. I have had
the opportunity to discuss this Agreement with my own attorney prior to signing
it, and to make certain that I understand the meaning of the terms and
conditions contained in this Agreement and fully understand the content and
effect of this Agreement. In agreeing to sign this Agreement, I have not relied
on any statements or explanations made by Skyline, the Company, or all and each
of their respective agents or attorneys except as set forth in this Agreement. I
agree to abide by this Agreement.

 

ACKNOWLEDGEMENT:

 

I have read this Agreement, understand its contents and have signed it
voluntarily and without any coercion on the part of the Company. I have been
advised in writing to consult with an attorney prior to executing the Agreement.
If I signed this Agreement prior to the expiration of the 21-day period
referenced above, my signature constitutes my voluntary waiver of any remaining
portion of the 21-day period. I further agree that any changes to this
Agreement, whether material or immaterial, do not restart the running of the
21-day consideration period.

 

I acknowledge and agree that this Agreement constitutes a knowing and voluntary
waiver of any rights I may have under any local, state, provincial, or federal
law, statute, rule or regulation governing employment, employment termination
and/or discrimination as of the date I sign this Agreement, including without
limitation the Age Discrimination in Employment Act or the Minnesota Human
Rights Act or the Employment Standards Act of Ontario or Human Rights Code of
Ontario.

 

 



  Date     June 13                   , 2016   /s/ Josh Kornberg       Josh
Kornberg                   Date     June 13                   , 2016   Skyline
Medical Inc.             By:   /s/ Bob Myers       Its: CFO                



 

 

 

 



11



 





 